33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dibben (US 2012/0175967).
With respect to claim 1, Dibben discloses a device for detecting a foreign object (fig 7-9, 21; par 17, 138-167, 201-204) in a wireless power transfer system, the device comprising: 
an injection unit (104) configured to receive a DC power signal (from 102) and generate a first AC power signal having a first frequency based on the received DC power signal; 
an array of coils (12n) operatively coupled to the injection unit and configured to receive the first AC power signal having the first frequency and generate a first electromagnetic field at the first frequency; and 
a detection unit (116) operatively coupled to the array of coils (via 114) and configured to:

detect the foreign object within the first electromagnetic field based on a change in the parameter of at least one of the DC power signal and the first AC power signal across at least one of the array of coils (par 17, 151, 161-163, 165).  
Dibben discloses a foreign object detector.  The Dibben detection system injects an AC signal onto a coil array and measures DC and AC parameters.  A detected change in the DC or AC parameters indicates the presence of a foreign object.
Dibben figure 21 discloses a coil array.  The specification indicates that the functionality of this figure is the same as that of figure 6 (par 203).  Thus, citations to figure 6 are proper and not a modification. 
With respect to claim 2, Dibben discloses the parameter of the DC power signal comprises at least one of current, a voltage, and power of the DC power signal (see fig 8-9; par 161, 163-165), and wherein the parameter of the first AC power signal comprises at least one of current, a voltage, power, and a phase angle between the voltage and the current of the first AC power signal (par 161).22 324088-1  
It is noted that claim 1 recites the measurement of “at least one” of DC or AC parameters.  Thus, if the claim is read to include DC parameters, there is no requirement that it also include AC parameters.  Regardless, Dibben discloses measuring parameters or both types of power. 

With respect to claim 4, Dibben discloses the detection unit further comprises a processor (116) electrically coupled to the sensing sub-unit (see fig 21) and configured to: 
compare the measured parameter to a predefined value to determine the change in the parameter of at least one of the DC power signal and the first AC power signal; detect the foreign object if the change in the parameter of at least one of the DC power signal and the first AC power signal is greater than a threshold value (par 17, 151, 161-163, 165); and 
generate a control signal if the foreign object is detected (par 125, first sentence).  
Dibben discloses the comparison to a threshold in paragraph 167.  Is noted that this limitation would also be inherent, as Dibben explicitly discloses being able to distinguish between the presence and absence of a foreign object.  This is evidence of a threshold by which the measured parameter is compared to detect the status of the transmission system. 
Dibben discloses that a foreign object detection results in a transmitter shutdown.  The manner by which the comparison functionality notifies the rest of the transmitter that it is time to shut down is interpreted as the generation of a control signal.  Without a 
With respect to claim 8, Dibben discloses each of the array of coils (12n) is individually coupled to the injection unit (see fig 21).  The coils are connected in parallel, thereby making “each” of them individually coupled to the inverter.
With respect to claim 9, Dibben discloses a plurality of switches (fig 26, item SW-n), wherein each of the switches is coupled to the injection unit and a corresponding coil of the array of coils (see figure).  
With respect to claim 10, Dibben discloses the detection unit (116) is electrically coupled to the plurality of switches and configured to activate each of the switches to transmit the first AC power signal from the injection unit to the corresponding coil of the array of coils (par 207-208).  Dibben discloses the switches are individually actuated.  Whatever mechanism controls them to open/close is interpreted as part of the “detection unit”.
With respect to claim 11, Dibben discloses the detection unit is configured to select and drive one or more coils of the array of coils for transmitting the first AC power signal by activating a corresponding switch of the plurality of switches (par 207-208), and wherein the one or more coils are selected to24324088-1 concurrently generate the first electromagnetic field corresponding to the first AC power signal (inherent – when an AC signal is applied to these coils, they will inherently generate an electromagnetic field to interact with, and be affected by, a foreign object).  
With respect to claim 12, Dibben discloses the detection unit is configured to activate each of the switches in a predefined order to select and drive a corresponding 
With respect to claims 13-15, Dibben discloses the apparatus necessary for completing the recited method steps (see also figure 5), as discussed above in the art rejections of claims 1-4.  Claims 13-14 correspond to claims 1-2, respectively.  Claim 15 repeats the limitations of both claims 3-4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dibben in view of Yamamoto (US 2016/0336759).
With respect to claim 5, Dibben discloses the device of claim 4, but does not expressly disclose a power transmission sub-system.  Yamamoto discloses a device for detecting a foreign object (fig 1, 5, 10, 14; par 84-96, 138-144) in a wireless power transfer system, the device comprising: 

an array of coils (11n) operatively coupled to the injection unit and configured to receive the first AC power signal having the first frequency and generate a first electromagnetic field at the first frequency; and 
a detection unit (10) operatively coupled to the array of coils and configured to:
measure a parameter of at least one of the DC power signal received by the injection unit and the first AC power signal generated by the injection unit (step S11; par 92, 94 and 101); and 
detect the foreign object within the first electromagnetic field based on a change in the parameter of at least one of the DC power signal and the first AC power signal across at least one of the array of coils (step S12; par 93-95 and 102-103).  
Yamamoto discloses the detection unit (10) further comprises a communication sub-unit (to communicate between 10 and 34) configured to transmit the generated control signal to a power transmission sub-system (34) of the wireless power transfer system in order to cease transmission of a second AC power signal (applied to 31n; par 187) having a second frequency a power reception sub-system (40), and wherein power of the second AC power signal is greater than power of the first AC power signal (see below).23 324088-1  

Yamamoto does not expressly disclose that the second AC power signal has a higher power than the first.  Setting their values in this manner would have been obvious.  There are only three options (first power is greater, they are both the same, first power is lower).  The reference does not state that they are greater.  Selecting from a finite number of identified, proven solutions, each with a reasonable expectation of success is obvious through the “obvious to try” rationale.  MPEP §2143(E).  Further, the skilled artisan would understand that the second power is intended for wireless power transmission.  This power must bridge the wireless gap to the receiver and be strong enough to be absorbed by the receiver to power the load.  The skilled artisan would have understood that this power is “greater” than a measuring power used to detect the presence of a foreign object (that is both closer than the receiver and does not need to be powered). 
Yamamoto discloses that the detection coils can either be the same as the power transmission coils (see fig 14) or separate (fig 10).  The Yamamoto figure 10 embodiment is similar to that disclosed by Dibben.  Dibben and Yamamoto are analogous because they are from the same field of endeavor, namely wireless power 
With respect to claim 6, Yamamoto discloses the array of coils (11n) is positioned within a second electromagnetic field corresponding to the second AC power signal generated by the power transmission sub-system (31n; see fig 10).  
With respect to claim 7, Yamamoto discloses coils in the array of coils are arranged to form at least one of a square pattern (see fig 12A), a hexagonal pattern, one or more layered structures, and wherein coils are coupled to one another in series, parallel (see fig 10), or a combination thereof.  
There are only two ways to connect electrical component (series or parallel).  The phrase “series, parallel, or a combination thereof” includes all known types of possible connections.  It is unclear how this limitation is further limiting. 
With respect to claims 16-18, the combination teaches the apparatus necessary to carry out the recited method steps, as discussed above in the art ejections of claims 5, 9 and 11, respectively.  The references are analogous, as discussed above. 
With respect to claim 19, Dibben and Yamamoto combine to discloses the wireless power transmission system, as discussed above in the art rejection of claim 5.  Dibben discloses the foreign object detection sub-system (see art rejection of claim 1).  
With respect to claims 20-22, Dibben and/or Yamamoto disclose the recited limitations, as discussed above in the art rejections of claims 2 and 4-5, respectively.
With respect to claim 23, Yamamoto discloses the foreign object detection sub-system comprises a mat substantially enclosing at least the injection unit and the array of coils, and wherein the mat is detachably coupled to the power transmission sub-system (see fig 12A-B; par 150-151).  Yamamoto discloses the detection coils and power coils are on different layers and Dibben discloses the coils are located within a mat (fig 25, item 1202).  The combination does not expressly disclose two “detachably coupled” mats.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to separate the combination’s coil layers into two mats, such that they can be connected and disconnected, as needed.  The separation of formerly integral components is an obvious modification.  MPEP §2144.04(V)(C). 
The physical grouping of the coils does not affect their electrical functionality. 
With respect to claim 24, Dibben discloses the mat (see fig 25).  The recited properties of the mat are obvious for the following reasons:
A thermally conductive material.  Dibben’s mat is not disclosed as preventing any heat transfer.  Any amount of heat transfer from one location to another makes it “thermally conductive”.
An electrically insulating material.  Dibben’s mat is disclosed as enabling each coil to be individually activated.  This obviously means the mat is electrically insulating.  Otherwise, the coils would be shorted together.  
Wherein the mat comprises at least one of a flexible material and a hard material (par 206; the “ferrite back plate” is either hard or flexible).29 324088-1  This is a recitation of all known types of materials.  If something is flexible, it is soft enough to bend.  This makes it the opposite of hard (which is something that is rigid and can’t bend).  
With respect to claim 25, Dibben discloses the mat is configured to conform to a shape corresponding to a position of the power transmission sub-system (par 206).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADI AMRANY/           Primary Examiner, Art Unit 2836